EXHIBIT 10.18

CHANGE OF CONTROL AGREEMENT

A G R E E M E N T

Agreement made as of the 1st day of August 2002, by and between Alcan Inc., a
corporation incorporated under the laws of Canada with its registered office at
1188 Sherbrooke Street West, Montreal, Québec, Canada H3A 3G2 (the
"Corporation") and Travis Engen (the "Executive").

WITNESSETH:

                        WHEREAS, the Corporation and the Executive have entered
into an Employment Agreement, dated 23rd February 2001 (the "Employment
Agreement") whereby the Executive has agreed to become the President and Chief
Executive Officer of the Corporation;

                        WHEREAS, the Corporation believes that the establishment
and maintenance of a sound and vital management of the Corporation is essential
to the protection and enhancement of the interests of the Corporation and its
shareholders; and

                        WHEREAS, the Corporation also recognizes that the
possibility of a Change of Control of the Corporation (as defined in Section 1
hereof), with the attendant uncertainties and risks, might result in the
departure or distraction of key employees of the Corporation to the detriment of
the Corporation and its shareholders; and

                        WHEREAS, the Corporation has determined that it is
appropriate to take steps to induce key employees to remain with the
Corporation, and to reinforce and encourage their continued attention and
dedication, when faced with the possibility of a Change of Control of the
Corporation.

                        NOW, THEREFORE, in consideration of the premises and
mutual covenants herein contained, the parties hereto hereby agree as follows:

1.         Change of Control shall mean any of the following:

1.1              the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the United States Securities
Exchange Act of 1934), in the aggregate, of securities of the Corporation
representing twenty percent (20%) or more of the total combined voting power of
the Corporation's then issued and outstanding voting securities entitled to vote
in the general election for directors, by any person or entity or group of
associated persons or entities (within the meaning of Section 13(d)(3) or
14(d)(2) of the United States Securities Exchange Act of 1934) acting jointly or
in concert (other than its subsidiaries or any employee benefit plan of either)
(a "Person"), provided that, if a buyback of shares by the Corporation causes
the Person to attain such limit, such limit shall not be deemed attained unless
and until such Person acquires any such voting securities of the Corporation
after the buyback that caused the level to be attained;

 

--------------------------------------------------------------------------------



 

1.2       the amalgamation, merger, arrangement, reorganization or consolidation
of the Corporation with a Person (including for the purposes of this Agreement
any transaction or series of transactions such as share exchange transaction
with the same stated or effective objective) other than:

(a)        an amalgamation, merger, arrangement, reorganization or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) two-thirds or more of the combined voting power (based on normal
issue voting) of the voting securities of the Corporation or such surviving or
parent entity outstanding immediately after such amalgamation, merger,
arrangement, reorganization or consolidation in substantially the same
proportion as immediately prior to such amalgamation, merger, arrangement,
reorganization or consolidation, without there occurring as a result or in
connection therewith any substantial change in the composition of the
Corporation's Board; or

(b)        an amalgamation, merger, arrangement, reorganization or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no Person is or becomes the beneficial owner, directly or
indirectly (as determined under Rule 13-d-3 promulgated under the United States
Securities Exchange Act of 1934), of securities representing more than the
amounts set forth in paragraph 1.1 above;

1.3              the approval by shareholders of the Corporation of any plan or
proposal for the complete liquidation or dissolution of the Corporation;

1.4              the issuance by the Corporation of shares (of the same or
equivalent class as the principal class of publicly listed voted equity shares
of the Corporation) in connection with an exchange offer acquisition (including,
for the purposes of this Agreement, a series of connected exchange offer
acquisitions), if such issuance results in the holders of the Corporation's
principal class of publicly listed voting shares (immediately prior to the
issuance) holding less than two-thirds of the total number outstanding
(immediately following the issuance) and there occurs in connection therewith
any substantial change in the composition of the Corporation's Board.

 

 

2

--------------------------------------------------------------------------------



 

1.5       the sale or other disposition of all or substantially all of the
assets of the Corporation other than the sale or other disposition of all or
substantially all of the assets of the Corporation either

(a)        to a person or persons who beneficially own, directly or indirectly,
at least fifty percent (50%) or more of the combined voting power (based on
normal issue voting) of the voting securities of the Corporation at the time of
the sale; or

(b)        in a manner such that after such sale or other disposition the
ultimate parent entity of the acquirer is, directly or indirectly, owned (based
on normal issue voting) at least fifty percent (50%) by shareholders who
immediately prior to such transaction owned at least fifty percent (50%) of the
voting power (based on normal issue voting) of the Corporation immediately prior
to such transaction in materially the same proportion as owned by such
shareholders immediately prior to such transaction;

provided that there does not occur in connection therewith any substantial
change in the composition of the Corporation's Board.

1.6              the approval by the vote of the Corporation's holders voting
shares of any amalgamation, merger, arrangement, reorganization or consolidation
in which the Corporation will not survive as a publicly-owned corporation or
should the Corporation for any reason become a subsidiary (as defined in the
Canada Business Corporations Act) of any other corporation;

1.7              individuals who, as of the close of business on the effective
date of this Agreement, constitute the Board (the "Incumbent Directors") cease
for any reason to constitute at  least two-thirds of the Board; provided that
any person becoming a Director subsequent to the close of business on the
effective date of this Agreement, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the Management Proxy Circular
of the Corporation in which such person is named a nominee for Director, without
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual elected or nominated as a Director of the Corporation
initially as a result of an actual or threatened proxy or election contest with
respect to Directors, as a result of any other actual or threatened solicitation
of proxies or consents by or on behalf of any person other than the Board or as
a result of or in connection with any amalgamation, merger, arrangement,
reorganization, consolidation or share exchange acquisition transaction by the
Corporation with any Person, shall be deemed to be an Incumbent Director;

Only the first Change of Control after the date hereof shall be deemed a Change
of Control hereunder.

Notwithstanding the foregoing, should the Person referred to in paragraph 1.1
above include Mr. Martin Ebner or BZ Group Holding Limited, the reference to
"twenty percent (20%)" in such paragraph shall be replaced with "thirty percent
(30%)."

 

 

3

--------------------------------------------------------------------------------



 

2.     Term.  This agreement shall commence on the date hereof and shall expire,
unless previously terminated as provided herein, on the earliest of

(i)         30 April 2005;

(ii)        the date of the Executive's death or termination as a result of
Disability, as defined below;

(iii)       subject to Section 3 hereof, the date of the retirement or other
termination of the Executive's employment (voluntarily or involuntarily) with
the Corporation prior to a Change of Control; or

(iv)       if prior to a Change of Control, the entity for which the Executive
is then working ceases to be a Subsidiary, as defined in Section 8 hereof, of
Corporation. 

Notwithstanding anything in this Agreement to the contrary, if the Corporation
becomes obligated to make any payment to the Executive pursuant to the terms
hereof at or prior to the expiration of this Agreement, then this Agreement
shall remain in effect for such purposes until all of the Corporation's
obligations hereunder are fulfilled. Further, the provisions of paragraph 9.1
hereunder shall survive and remain in effect notwithstanding the termination of
this Agreement, the termination of the Executive's employment or any breach or
repudiation of alleged breach or repudiation by the Corporation of this
Agreement or any one or more of his terms.

Disability shall have the meaning ascribed to such term in the Corporation's
long term disability plan in which the Executive participates.  A termination
for Disability shall be deemed to occur when the Executive is terminated by the
Corporation by written notice after the disability is established and the
Executive remains disabled.

3.         Termination Following Change of Control.

3.1       If, and only if, a Change of Control occurs and one of the following
occurs : (i)  the Executive's employment with the Corporation is terminated by
the Corporation without Cause other than for Disability, or (ii)  by the
Executive for Good Reason, during the period running from the date of the Change
of Control to twelve (12) months after the date of such Change of Control, then
the Executive shall be entitled to the amounts provided in Section 4 upon such
termination.

In addition, notwithstanding the foregoing, in the event the Executive is either
terminated without Cause or terminates employment for Good Reason (based on an
event occurring within three (3) months prior the occurrence of a Change of
Control) within three (3) months prior the occurrence of a Change of Control,
such termination shall, upon the occurrence of a Change of Control, be deemed to
be covered under the Agreement and the Executive shall be entitled to the
amounts provided under Section 4 hereof reduced by any amounts otherwise
received in connection with his termination of employment.

3.2       As used in this Agreement, termination for Good Reason shall mean a
termination by the Executive within ninety (90) days after the occurrence of the
Good Reason event, failing which such event shall not constitute Good Reason
under this Agreement. For purposes of this Agreement, "Good Reason" shall mean
the occurrence or failure to cause the occurrence of any of the following events
without the Executive's express written consent:

 

 

4

--------------------------------------------------------------------------------



 

(i)         any material diminution in the Executive's duties and
responsibilities, authority (except in each case in connection with the
termination of the Executive's employment for Cause or as a result of the
Executive's death, or temporarily as a result of the Executive's illness or
other absence,);

(ii)        a reduction in the Executive's annual base salary rate;

(iii)       a relocation of the Executive's principal business location to an
area outside the country of the Executive's principal business location at the
time of the Change of Control;

(iv)       a failure by the Corporation after a Change of Control to continue
any annual Executive Performance Award Plan, program or arrangement in which the
Executive is then entitled to participate (the "Bonus Plans"), provided that any
such plan(s) may be modified at the Corporation's discretion from time to time
but shall be deemed terminated if (x) any such plan does not remain
substantially in the form in effect prior to such modification and (y) if plans
providing the Executive with substantially similar benefits are not substituted
therefor ("Substitute Plans"), or a failure by the Corporation to continue the
Executive as a participant in the Bonus Plans and Substitute Plans on at least
the same basis as to potential amount of the bonus and the achievability thereof
as the Executive participated immediately prior to any change in such plans of
awards, in accordance with the Bonus Plans and the Substitute Plans;

(v)        a failure to permit the Executive after the Change of Control to
participate in cash or equity based incentive plans and programs (i.e. the
Corporation's Executive Deferred Share Unit Plan, Non-Qualified Deferred
Compensation Plan, Executive Share Option Plan) other than Bonus Plans on a
basis providing the Executive in the aggregate with an annualized award value in
each fiscal year after the Change of Control at least equal to the aggregate
annualized award value being provided by the Corporation to the Executive under
such incentive plans and programs immediately prior to the Change of Control
(with any awards intended not to be repeated on an annual basis allocated over
the years the awards are intended to cover);

(vi)       the failure by the Corporation to continue in effect any employee
benefit program such as a saving, pension, excess pension, medical, dental,
disability, accident, life insurance plan or a relocation plan or policy or any
other material plan, program, perquisite or policy of the Corporation intended
to benefit the Executive in which the Executive is participating at the time of
a Change of Control (or programs providing the Executive with at least
substantially similar benefits) other than as a result of the normal expiration
of any such employee benefit program in accordance with its terms as in effect
at the time of a Change of Control, or taking of any action, or the failure to
act, by the Corporation which would adversely affect the executive's continued
participation in any of such employee benefit programs on at least as favourable
a basis to the Executive as is the case  on the date of a Change of Control; or
which would materially reduce the Executive's benefits in the future under any
of such employee benefit programs or deprive him of any material benefit enjoyed
by the Executive at the time of a Change of Control;

 

 

5

--------------------------------------------------------------------------------



 

(vii)      a material breach by the Corporation of any other written agreement
with the Executive that remains uncured for twenty-one (21) days after written
notice of such breach is given to the Corporation;

(viii)      failure of any successor (as defined in Section 10 herein) to assume
in a writing delivered to the Executive the obligations hereunder within
twenty-one (21) days after written notice by the Executive, or

3.3       As used in this Agreement, the term "Cause" shall mean

(i)         the failure by the Executive to attempt to substantially perform his
or her duties and responsibilities with regard to the Corporation or any
affiliate (other than any such failure resulting from the Executive's incapacity
due to physical or mental illness of any such actual or anticipated failure by
the Executive for Good Reason, as defined in paragraph 3.2) after demand for
substantial performance is delivered by the Corporation that specifically
identifies the manner in which the Corporation believes the Executive has failed
to attempt to substantially perform his or her duties and responsibilities and a
reasonable time for the Executive to correct or remedy;

(ii)        the willful engaging by the Executive in misconduct in connection
with the Corporation or its business which is materially injurious to the
Corporation monetarily or otherwise (including but not limited to conduct which
is prohibited by the provisions of Section 9.1 herein); or

(iii)       any misappropriation or fraud with regard to the Corporation or any
of the assets of the Corporation (other than good faith expense account
disputes).

For purposes of this paragraph, no act, or failure to act, on the Executive's
part shall be considered "willful" unless done or omitted to be done, by him or
her not in good faith and without reasonable belief that his or her action or
omission was in the best interests of the Corporation. In the event that the
Executive alleges that the failure to attempt to perform his or her duties and
responsibilities is due to a physical or mental illness, and thus not "Cause"
under paragraph 3.3, the Executive shall be required to furnish the Corporation
with a written statement from a licensed physician who is reasonably acceptable
to the Corporation which confirms the Executive's inability to attempt to
perform due to such physical or mental illness. A termination for Cause after a
Change of Control shall be based only on events occurring after such Change of
Control; provided, however, the foregoing limitation shall not apply to an event
constituting Cause which was not discovered by the Corporation prior to a Change
of Control.

 

 

6

--------------------------------------------------------------------------------



 

4.         Compensation Upon Termination.

4.1       If the Executive's employment is terminated for Cause following a
Change of Control or upon the occurrence of a Change of Control in a manner
described in paragraph 3.1 the Corporation shall :

(a)        pay to the Date of Termination, the Executive's Base Salary, the
prorated amount of the guideline award under the Corporation's Executive
Performance Award Plan (EPA) and the cash value of any untaken and accrued
vacations to the Date of Termination.  The aggregate amount will be paid within
five (5) days of the Date of Termination;

(b)        accrue service under the Corporation's pension plans to the Date of
Termination;

(c)        maintain all other benefits and perquisites in which the Executive
participates to the Date of Termination, but limited to the coverage in force
under those benefit plans on the Date of Notice of Termination; and

(d)       not grant any options to purchase shares under the Alcan Executive
Share Option Plan to the Executive between the date of Notice of Termination and
the actual Date of Termination.

4.2              In the event of Termination for Cause following a Change of
Control, the Corporation's obligations to the Executive shall be limited to
those under paragraph 4.1.

4.3       If the Executive's employment is terminated after the first occurrence
of a Change of Control in a manner described in paragraph 3.1 then, the
Executive shall be entitled without regard to any contrary provisions of any
benefit plan, to a severance pay, subject to the following paragraph, as
provided below :

(a)        an amount equal to 36 times the Executive's monthly base salary on
the Date of Termination;

(b)        an amount equal to 36 times the monthly EPA guideline amount in force
on the Date of Termination; and

(c)        an amount equal to 36 times the monthly Mid-Term Incentive Program
(MTIP) guideline amount in force on the Executive's Date of Termination.

If the Date of Termination is before the Executive's declared retirement date,
the severance pay shall be calculated using a number, in lieu of 36, equal to
the number of months remaining to such retirement date, in each of
sub-paragraphs (a), (b) and (c) above.

The Executive may, in writing, (in the Notice of Termination or otherwise)
direct the Corporation that the severance pay pursuant to the paragraph 4.3
hereof shall be paid, either :

(i)         in a lump sum payable within five (5) days of the Date of
Termination where in such case, all benefit plan coverage cease on such date, or

 

 

7

--------------------------------------------------------------------------------



 

(ii)        in 36 equal monthly installments, (or for a period consistent with
the Corporation's practices as approved by the Personnel Committee of the Board)
after having the Executive transferred to the non-active payroll of the
Corporation where in such case all benefit plan coverage continue at the
previous level for that same number of months except coverage under the
Corporation's short-term and long-term disability plans, vacation program,
eligibility in the Alcan Share Option Plan and perquisite benefit (car,
financial and tax counseling, club membership) which shall cease on Date of
Termination.

Monthly installments paid on the non-active payroll shall be excluded in the
calculation of pensionable earnings while the duration on the non-active payroll
shall be included as service for calculating years of service under the
Corporation's pension plans.

4.4              Any loans owing by the Executive to the Corporation shall
become due and payable as per the terms of the applicable loan agreement.

4.5       After the occurrence of a Change of Control, as defined in Section I,
all options under the Corporation's Executive Share Option Plan shall become
immediately exercisable and all waiting periods and holding periods, as defined
in such plan, shall be waived.

5.     Notice of Termination.  After a Change of Control, any purported
termination of the Executive's employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 13.  For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment. 

6.     Date of Termination.  "Date of termination", with respect to any
purported termination of the Executive's employment after a Change of Control,
shall mean the date specified in the Notice of Termination (which, in the case
of a termination by the Corporation, shall not be less than thirty (30) days
except in the case of a termination for Cause which shall be the date specified
in the Notice of Termination and, in the case of a termination by the Executive
for Good Reason, shall not be earlier than twelve (12) months after the Change
of Control). In the event of Notice of Termination by the Corporation, the
Executive may treat such notice as having a date of termination at any date
between the date of the receipt of such notice and the date of termination
indicated in the Notice of Termination by the Corporation; provided, that the
Executive must give the Corporation written notice of the date of termination if
he or she deems it to have occurred prior to the date of termination indicated
in the notice.

7.    No Duty to Mitigate/Set-off.  The Corporation agrees that if the
Executive's employment with the Corporation is terminated pursuant to this
Agreement during the term of this Agreement, the Executive shall not be required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Executive by the Corporation pursuant to this Agreement. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive or benefit provided to the
Executive as the result of employment by another employer or otherwise. Except
as otherwise provided herein and apart from any disagreement between the
Executive and the Corporation concerning interpretation of this Agreement or any
term or provision hereof, the Corporation's obligations to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against the Executive.

 

 

8

--------------------------------------------------------------------------------



 

8.     Service with Subsidiaries or the Corporation.  For purposes of this
Agreement, employment by the Corporation or a Subsidiary of the Corporation
shall be deemed to be employment by the Corporation and references to the
Corporation shall include all such entities, except that the payment obligation
hereunder shall be solely that of the Corporation. A Change of Control, however,
as used in this Agreement, shall refer only to a Change of Control of Alcan
Inc.  For purposes of this Agreement a "Subsidiary" shall mean any entity in
which the Corporation owns, directly or indirectly, at least fifty percent (50%)
of the outstanding securities entitled to vote for the election of directors.

9.         Confidentiality - No Non-Competition - No Resignation.

9.1       The Executive shall not at any time during the term of this Agreement,
or thereafter, directly or indirectly, for any reason whatsoever, communicate or
disclose to any unauthorized person, firm or corporation, or use for the
Executive's own account, without the prior written consent of the Board, any
proprietary processes, trade secrets or other confidential data or information
of the Corporation and its related and affiliated companies concerning their
businesses or affairs, accounts, products, services or customers, it being
understood, however, that the obligations of this Section shall not apply to the
extent that the aforesaid maters (i) are disclosed in circumstances in which the
Executive is legally required to do so, or (ii) become known to and available
for use by the public other than by the Executive's wrongful act or omission.

9.2       Upon the occurrence of a Change of Control, any non-competition
agreement between the Corporation and the Executive shall be considered null and
void.

10.   Successors - Binding Agreement.  In addition to any obligations imposed by
law upon any successor to the Corporation, the Corporation will require any
successor (whether direct or indirect, by purchase, amalgamation, merger,
arrangement, reorganization, consolidation or otherwise) to all or substantially
all of the business and/or assets of the Corporation to expressly assume and
agree in writing to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors and heirs. If the Executive shall die after
termination of his employment while any amount would still be payable to the
Executive hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive's estate. This Agreement is personal to the Executive and neither
this Agreement nor any rights hereunder may be assigned by the Executive.

 

 

9

--------------------------------------------------------------------------------



 

11.   Miscellaneous.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. This Agreement and the Employment Agreement
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement or the
Employment Agreement. All references to any law shall be deemed also to refer to
any successor provisions to such laws.

12.   Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13.   Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
registered mail, postage prepaid as follows:

            (i)         If to the Corporation, to:

                        Alcan Inc.
                        1188 Sherbrooke Street West
                        Montreal, Quebec
                        H3A 3G2

                        Attention:  Corporate Secretary

            (ii)        If to the Executive, to his last shown address
                        on the books of the Corporation.

Any such notice shall be deemed given when so delivered personally, or, if
mailed, five days after the date of deposit in the Canadian mail. Any party may
by notice given in accordance with this Section to the other parties, designate
another address or person for receipt of notices hereunder.

14.   Severability.  If any provisions of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

 

 

10

--------------------------------------------------------------------------------



 

15.   Legal Fees.  In the event the Corporation does not make the payments due
hereunder on a timely basis and the Executive collects any part or all of the
payments provided for hereunder or otherwise successfully enforces the terms of
this Agreement by or through a lawyer or lawyers, the Corporation shall pay all
costs of such collection or enforcement, including reasonable legal fees and
other reasonable fees and expenses which the Executive may incur. The
Corporation shall pay to the Executive interest at the prime lending rate as
announced from time to time by Royal Bank of Canada on all or any part of any
amount to be paid to Executive hereunder that is not paid when due. The prime
rate for each calendar quarter shall be the prime rate in effect on the first
day of the calendar quarter.

16.    Non-Exclusivity of rights.  Except as otherwise specifically provided
therein, (i) nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any benefit, bonus, incentive, equity or
other plan or program provided by the Corporation and for which the Executive
may qualify, nor (ii) shall anything herein limit or otherwise prejudice such
rights as the Executive may have under any other currently existing plan,
agreement as to employment or severance from employment with the Corporation or
statutory entitlements, provided, that to the extent such amounts are paid under
paragraph 4.2(a) hereof or otherwise, such amounts shall be offset against any
amounts that the Executive is entitled to under any other program, plan,
agreement or statute, including without limitation the Employment Agreement.
Amounts that are vested benefits or which the Executive is otherwise entitled to
receive under any plan or program of the Corporation, at or subsequent to the
date of termination shall be payable in accordance with such plan or program,
except as otherwise specifically provided herein or in the Employment Agreement.

17.    Not an Agreement of Employment.  This is not an agreement assuring
employment and the Corporation reserves the right to terminate the Executive's
employment at any time with or without cause, subject to the Employment
Agreement and the payment provisions hereof if such termination is after, or
within three (3) months prior to, a Change of Control, as defined herein. The
Executive acknowledges that he is aware that he shall have no claim against the
Corporation hereunder or for deprivation of the right to receive the amounts
hereunder as a result of any termination that does not specifically satisfy the
requirements hereof or as a result of any other action taken by the Corporation.
The foregoing shall not affect the Executive's rights under any other agreement
with the Corporation.

18.   Governing Law.  This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the Province of Quebec.

19.   English Language.  The parties hereto declare that they require that this
Agreement and any related documents be drawn up and executed in English.

 

 

11

--------------------------------------------------------------------------------



 

            Les parties déclarent qu'elles requièrent que cette convention ainsi
que tous documents relatifs à cette convention soient rédigés et exécutés en
anglais.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed and the Executive has hereunto set his hand as of the date first set
forth above.

                                                                                   

ALCAN INC.   By:       _______________________   _______________________ Travis
Engen